Title: To James Madison from William Jones, 13 January 1816
From: Jones, William
To: Madison, James


                    
                        
                            Dear sir
                        
                        
                            Philada.
                            13 Jan. 1816
                        
                    
                    The proofs I have had of your confidence and regard and the belief that the opinions which I have formed upon a deliberate view of the state of the national currency and its effects upon public and private property, will not be unacceptable to you in the present crisis of our affairs; I take the liberty of submitting to your inspection the copy of a letter which I had occasion to address to a friend in the Senate in answer to one from him on that subject. My letter was as you will perceive antecedent to the promulgation of the plan of the Bank submitted by the Secretary of the Treasury and of course can have no referrence to that plan.
                    I am perfectly persuaded that the Secretary would not submit, nor Congress approve, any plan that does not under all circumstances promise to guard the national interests as effectually as the nature of the case will admit, and my confidence in the result, is fortified by reposing upon the executive deliberation after the subject shall have been enlightened by the discussions in both Houses. I have principally in view to invite your attention to the last proposition contained in the letter to my friend in the possible event of the failure of the plan for the establishment of a Bank, in which case some other expedient to enable the government to collect and distribute its monied resources in a currency which shall have equal value in general circulation appears to be imperatively demanded as well from commercial and social considerations as from fiscal necessity. With great respect & sincere regard I am Dear Sir your Obdt Servt
                    
                        W Jones
                    
                 